332 S.W.3d 273 (2011)
Barbara KEMP, Appellant,
v.
14051 MANCHESTER, INC., Respondents.
No. ED 94873.
Missouri Court of Appeals, Eastern District, Division One.
January 11, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 22, 2011.
Application for Transfer Denied March 29, 2011.
Kevin J. Kasper, St. Charles, MO, for Appellant.
Brian K. McBrearty, Clayton, MO, for Respondent.
Before ROY L. RICHTER, C.J., KATHIANNE KNAUP CRANE, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Barbara Kemp appeals the trial court's ruling that her claim against 14057 Manchester, Inc. was barred by the statute of limitations. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).